Title: III. Instructions to the Commissioners to Canada, 20 March 1776
From: Adams, John,Continental Congress
To: 


      
       Gentlemen,
       
        20 March 1776
       
      
      You are, with all convenient despatch, to repair to Canada, and make known to the people of that country, the wishes and intentions of the Congress with respect to them.
      Represent to them, that the arms of the United Colonies, having been carried into that province for the purpose of frustrating the designs of the British court against our common liberties, we expect not only to defeat the hostile machinations of Governor Carleton against us, but that we shall put it into the power of our Canadian brethren, to pursue such measures for securing their own freedom and happiness, as a generous love of liberty and sound policy shall dictate to them.
      Inform them, that in our judgment, their interests and ours are inseparably united; That it is impossible we can be reduced to a servile submission to Great Britain without their sharing our fate: And, on the other hand, if we shall obtain, as we doubt not we shall, a full establishment of our rights, it depends wholly on their choice, whether they will participate with us in those blessings, or still remain subject to every act of tyranny, which British ministers shall please to exercise over them. Urge all such arguments as your prudence shall suggest, to enforce our opinion concerning the mutual interest of the two countries, and to convince them of the impossibility of the war being concluded to the disadvantage of these colonies, if we wisely and vigorously co-operate with each other.
      To convince them of the uprightness of our intentions towards them, you are to declare, that it is our inclination, that the people of Canada may set up such a form of government, as will be most likely, in their judgment, to produce their happiness: And you are, in the strongest terms, to assure them, that it is our earnest desire to adopt them into our union, as a sister colony, and to secure the same general system of mild and equal laws for them and for ourselves, with only such local differences as may be agreeable to each colony respectively.
      Assure the people of Canada, that we have no apprehension that the French will take any part with Great Britain; but, that it is their interest, and we have reason to believe their inclination, to cultivate a friendly intercourse with these colonies.
      You are from this, and such other reasons as may appear most proper, to urge the necessity the people are under of immediately taking some decisive step, to put themselves under the protection of the United Colonies. For expediting such a measure, you are to explain to them our method of collecting the sense of the people, and conducting our affairs regularly by committees of observation and inspection in the several districts, and by conventions and committees of safety in the several colonies. Recommend these modes to them. Explain to them the nature and principles of government among freemen; developing, in contrast to those, the base, cruel, and insidious designs involved in the late act of parliament, for making a more effectual provision for the government of the province of Quebec. Endeavour to stimulate them by motives of glory, as well as interest, to assume a part in a contest, by which they must be deeply affected; And to aspire to a portion of that power, by which they are ruled; and not to remain the mere spoils and prey of conquerors and lords.
      You are further to declare, that we hold sacred the rights of conscience, and may promise to the whole people, solemnly in our name, the free and undisturbed exercise of their religion; and, to the clergy, the full, perfect, and peaceable possession and enjoyment of all their estates; that the government of every thing relating to their religion and clergy, shall be left entirely in the hands of the good people of that province, and such legislature as they shall constitute; Provided, however, that all other denominations of Christians be equally entitled to hold offices, and enjoy civil privileges, and the free exercise of their religion, and be totally exempt from the payment of any tythes or taxes for the support of any religion.
      Inform them, that you are vested, by this Congress, with full powers to effect these purposes; and, therefore, press them to have a complete representation of the people assembled in convention, with all possible expedition, to deliberate concerning the establishment of a form of government, and a union with the United Colonies. As to the terms of the union, insist on the propriety of their being similar to those on which the other colonies unite. Should they object to this, report to this Congress those objections, and the terms on which alone they will come into our Union. Should they agree to our terms, you are to promise in the names of the United Colonies, that we will defend and protect the people of Canada against all enemies, in the same manner as we will defend and protect any of the United Colonies.
      You are to establish a free press, and to give directions for the frequent publication of such pieces as may be of service to the cause of the United Colonies.
      You are to settle all disputes between the Canadians and the continental troops, and to make such regulations relating thereto, as you shall judge proper.
      You are to make a strict and impartial enquiry into the cause of the imprisonment of Colonel Du Fee, Lieutenant Colonel Nefeu, Major St. George Du Pres, and Major Gray, officers of the militia, and of John Frazer, Esqr. late a judge of the police at Montreal, and take such orders concerning them as you shall judge most proper.
      In reforming any abuses you may observe in Canada, establishing and enforcing regulations for preservation of peace and good order there, and composing differences between the troops of the United Colonies and the Canadians, all officers and soldiers are required to yield obedience to you; and, to enforce the decisions that you or any two of you may make, you are empowered to suspend any military officer from the exercise of his commission, till the pleasure of the Congress shall be known, if you, or any two of you, shall think it expedient.
      You are also empowered to sit and vote as members of councils of war, in directing fortifications and defences to be made, or to be demolished, by land or water; and to draw orders upon the president for any sums of money, not exceeding one hundred thousand dollars in the whole, to defray the expence of the works.
      Lastly, you are by all the means you can use, to promote the execution of the resolutions now made, or hereafter to be made, in Congress.
     